Citation Nr: 0704414	
Decision Date: 02/13/07    Archive Date: 02/22/07

DOCKET NO.  04-20 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Northern Little Rock, Arkansas, which denied service 
connection for PTSD.

In June 2004, the veteran requested a video hearing.  He 
postponed the video hearing with the undersigned judge in May 
2005 because he felt his representation was inadequate.  His 
motion for a continuance was granted but he failed to attend 
his rescheduled video hearing in September 2005.


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat while serving in Vietnam.

2.  No competent evidence confirms that the veteran 
experienced a stressful event in service to account for his 
diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1154, 5107 (West Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.304 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection for PTSD requires the presence of three elements: 
[1] a current medical diagnosis of PTSD (presumed to include 
the adequacy of the PTSD symptomatology and the sufficiency 
of a claimed in-service stressor), [2] credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and [3] medical evidence of a causal relationship 
between current symptomatology and the specific claimed in-
service stressor(s).  See 38 C.F.R. § 3.304(f).

With respect to the first element, a VA physician diagnosed 
the veteran with PTSD in August 2002.  In this regard, his VA 
outpatient treatment records show treatment for PTSD related 
to claimed stressors involving a fuel line explosion which 
killed several people on the USS Kitty Hawk as well as a 
death caused by an aircraft which jettisoned a person into 
the sea.  Hence, the record appears to show that the veteran 
has a current medical diagnosis of PTSD.

Therefore, the central issue in the case is whether the 
record provides credible supporting evidence that a claimed 
stressor actually occurred in service.  The evidence 
necessary to establish occurrence of a stressor during 
service depends on whether the veteran was "engaged in 
combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 
(1993).  If it is shown through military citation or other 
appropriate evidence that a veteran engaged in combat with 
the enemy, and the claimed stressors are related to combat, 
the veteran's lay testimony regarding the reported stressors 
must be accepted as conclusive evidence of their actual 
occurrence, provided the testimony is credible and 
"consistent with the circumstances, conditions, or hardships 
of such service."  In such cases, no further development or 
corroborative evidence is necessary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force nor is there any 
evidence of treatment for a psychiatric condition in service.  
He served on the USS Kitty Hawk and had no direct exposure to 
combat as his DD Form 214 noted he was in maintenance 
control.  

Due to the veteran's lack of combat against an enemy force, 
his testimony alone is insufficient proof of a claimed in-
service stressor.  38 C.F.R. § 3.304(f).  In such cases, the 
record must contain service records or other corroborative 
evidence that substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressors.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

The Board is unable to verify an in-service stressor because 
the veteran did not submit detailed information concerning 
his alleged stressors.  As noted above, the veteran was 
diagnosed with PTSD based on his statements that a fuel line 
explosion killed several people and another person died when 
an aircraft blew him overboard.  Unfortunately, he offered no 
specific information about these incidents such as the dates 
or the names of those killed or injured.  The RO requested 
mores specific information in letters dated in March 2003, 
October 2002, April 2003 (including a questionnaire about his 
in-service stressors), and January 2004, to no avail.

Simply stated, the veteran has not provided the VA with 
enough information to confirm the stressors in service and 
providing evidence against his claim. 

After reviewing the record, the Board finds that the veteran 
has not provided supporting evidence that a claimed in-
service stressor actually occurred.  The determination of the 
sufficiency (but not existence) of a stressor is exclusively 
a medical determination for mental health professionals, who 
are "experts" and "presumed to know the DSM requirements 
applicable to their practice and to have taken them into 
account in providing PTSD diagnosis."  Cohen v. Brown, 10 
Vet. App. 128, 140 (1997).  In the instant case, although the 
veteran has been diagnosed with PTSD, the Board finds no 
credible evidence which verifies any of his claimed in-
service stressors.

Indeed, the veteran has not submitted any evidence (such as 
lay statements from other soldiers) to verify his claimed 
stressors.  Moreover, verification of the veteran's claimed 
stressors is not possible based on the nature of the 
stressors and the lack of details provided.  For example, his 
contention that several deaths resulted from a fuel line 
explosion would not be documented in his service medical 
records.  The veteran, while citing his VA treatment for PTSD 
and informing the RO of this treatment in a timely manner 
(see letter of January 2003), appears to evade VA's questions 
regarding his stressors during service.  For example, in 
response to the RO's efforts to obtain stressor information 
in April 2003, the veteran files a timely notice of 
disagreement in May of 2003 without making any reference to 
the RO's request for information. 

The veteran also was unable to provide a timeframe for the 
alleged fuel line explosion.  In Fossie v. West, 12 Vet. App. 
1, 6-7 (1998), the Court held there is no duty to assist 
where the veteran's statements concerning in-service 
stressors are too vague to refer to the U.S. Army and Joint 
Services Records Research Center, as in this case.  The Court 
held that the duty to assist is not a one-way street.  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it when he may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  In light of the 
absence of necessary details concerning the veteran's claimed 
stressors, VA has satisfied its responsibilities to assist 
the veteran in connection with the current claim.

Moreover, a medical opinion diagnosing PTSD does not suffice 
to verify the occurrence of the claimed in-service stressor.  
Cohen v. Brown, 10 Vet. App. 128, 142 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 395-96 (1996).  "Just because a 
physician or other health professional accepted appellant's 
description of his Vietnam experiences as credible and 
diagnosed appellant as suffering from PTSD does not mean the 
[Board is] required to grant service connection for PTSD."  
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  The Board 
is not obligated to accept an appellant's uncorroborated 
account of his active service experiences.  See Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) and Wood v. Derwinski, 1 
Vet. App. 190, 192 (1991).

The fact that a veteran, who had a noncombatant military 
occupational specialty, was stationed with a unit that was 
present when enemy attacks occurred would strongly suggest 
that he was exposed to such attacks.  Pentecost v. Principi, 
16 Vet. App. 124 (2002) (base subjected to rocket attacks 
during time that veteran was stationed at the base).  In 
other words, the veteran's presence with the unit at the time 
such attacks occurred corroborates his statement that he 
experienced such attacks personally.  Further, corroboration 
of a stressor's every detail is unnecessary.  Suozzi v. 
Brown, Vet. App. 307, 311 (1997).  However, the Board in this 
case finds that the veteran's stressors do not provide a 
basis to grant service connection for PTSD.  The veteran's 
statements, even in light of Pentecost, do not provide a 
basis to obtain more information regarding the alleged 
stressors or provide a basis to grant PTSD.  In contrast to 
the Pentecost case, there is no competent evidence that the 
appellant was in a combat situation or subjected to an enemy 
attack.

In short, since the veteran has failed to produce credible 
supporting evidence that a claimed in-service stressor 
actually occurred, the Board finds that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for PTSD.  While the veteran may well 
believe that his PTSD is related to service, as a layperson 
without medical expertise, he is not qualified to address 
questions requiring medical training for resolution, such as 
a diagnosis or medical opinion as to etiology.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991) (laypersons are not competent to 
render medical opinions).

The Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters from the RO dated in October 
2002, April 2003, and January 2004 (1) informed the veteran 
about the information and evidence not of record that is 
necessary to substantiate his claim; (2) informed him about 
the information and evidence that VA will seek to provide; 
(3) informed him about the information and evidence he is 
expected to provide; and (4) requested him to provide any 
evidence in his possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claims."  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  

These letters also comply with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including: (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of the notice is harmless 
error.  See Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding that the Board erred by relying on various 
post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
  

In addition, VA fulfilled its duty to obtain all relevant 
evidence with respect to the issue on appeal.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  As noted, since the veteran 
failed to provide detailed information which would enable VA 
to conduct a meaningful search, no further development is 
required to verify his claimed stressors.  See Fossie, 12 
Vet. App. at 6-7; Wood, 1 Vet. App. at 193.  

Hence, the RO has made all reasonable efforts to assist the 
veteran in the development of his claim.  While additional 
attempts to obtain information can always be undertaken, in 
light of the record, the Board finds that such an additional 
attempt, in light of the efforts already performed in this 
case, can not be justified.  Therefore, the Board is 
satisfied that the duty to assist has been met.  38 U.S.C.A. 
§ 5103A.

ORDER

Service connection for post-traumatic stress disorder is 
denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


